LAWSON, Justice.
Clyde Reeves was convicted in the circuit court of Talladega County of the offense of illegal possession of prohibited liquors. On appeal to the Court of Appeals, the judgment of the trial court was affirmed. The cause is here on petition of Reeves for writ of certiorari to the Court of Appeals to review and revise the opinion and judgment of that court.
The petition and brief filed in support thereof challenge only the holding of the Court of Appeals as follows: “The court properly sustained the objection of the State to the question asked the witness Rich as to ‘Where did you get that whiskey.’ The question called for irrelevant and immaterial testimony.”
Rich, according to the opinion of the Court of Appeals, testified on behalf of Reeves and claimed the whiskey belonged to him. If Rich had been asked if he acquired the whiskey from Reeves we would be presented with a different question and the holding in Quinn v. State, 15 Ala.App. 635, 74 So. 743, cited by counsel for petitioner, might be said to be supportive of the position taken by petitioner. But the question here involved was not so framed and we think the Court of Appeals correctly held that the trial court did not err to a reversal in sustaining the State’s objection to the question.
Writ of certiorari is denied.
Writ denied.
LIVINGSTON, C. J., and GOODWYN and MERRILL, JJ., concur.